USCA11 Case: 20-10141       Date Filed: 04/26/2021      Page: 1 of 5



                                                                 [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-10141
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:17-cv-00679-TKW-EMT

JASON SARTORI,

                                                     Plaintiff - Appellant,

                                     versus

UNITED STATES ARMY,

                                              Defendant - Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (April 26, 2021)


Before LAGOA, BRASHER and ANDERSON, Circuit Judges.

PER CURIAM:

      Jason Sartori, proceeding pro se, appeals the district court’s orders granting

summary judgment to the Army and denying his motion for attorneys’ fees. On
            USCA11 Case: 20-10141      Date Filed: 04/26/2021   Page: 2 of 5



appeal, the Army has moved for summary affirmance and to stay the briefing

schedule.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      Pro se pleadings are held to a less stringent standard than counseled

pleadings and, therefore, are liberally construed. Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). Nevertheless, pro se litigants are still

required to conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007). The district court is not required to “rewrite an otherwise

deficient pleading in order to sustain an action.” Campbell v. Air Jam. Ltd., 760

F.3d 1165, 1168-69 (11th Cir. 2014).

      “When an appellant fails to challenge properly on appeal one of the grounds

on which the district court based its judgment, he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). For an

argument to be sufficiently briefed on appeal, the argument must include the


                                           2
          USCA11 Case: 20-10141        Date Filed: 04/26/2021     Page: 3 of 5



appellant’s “contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies.” Fed. R. App. P. 28(a)(8)(A).

      Summary judgment is appropriate in a FOIA case when the material facts

are undisputed, and the defendant agency has provided an adequate explanation for

any information withheld or redacted pursuant to a statutory exemption. See

Billington v. Dep’t of Justice, 233 F.3d 581, 583-84 (D.C. Cir. 2000). If a person

receives all the information he has requested under FOIA, even if the information

was delivered late, his FOIA claim is moot to the extent that such information was

sought. Chilivis v. S.E.C., 673 F.2d 1205, 1209-10 (11th Cir. 1982) (holding that

once the agency provided access to the requested documents, the FOIA plaintiff

had no legally cognizable interest in challenging an order exempting the

documents from review).

      FOIA authorizes a court to award attorneys’ fees if a plaintiff “substantially

prevailed” in the lawsuit. 5 U.S.C. § 552(a)(4)(E). However, “eligibility alone is

not enough,” and the FOIA plaintiff must also show that he is entitled to an award

of attorneys’ fees. Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1495 (D.C.

Cir. 1984). To determine whether a plaintiff is entitled to attorneys’ fees, the

district court must look to “(1) the benefit of the release to the public; (2) the

commercial benefit of the release to the plaintiff; (3) the nature of the plaintiff’s




                                            3
          USCA11 Case: 20-10141         Date Filed: 04/26/2021   Page: 4 of 5



interest; and (4) the reasonableness of the agency’s withholding.” Id. at 1498; see

also Chilivis, 673 F.2d at 1212 n.16.

      Here, there is no substantial question that Sartori has abandoned any

challenge to the district court’s grant of summary judgment to the Army and denial

of his motion for attorneys’ fees by failing to raise any argument to that effect on

appeal. See Groendyke Transp., Inc., 406 F.3d at 1162. Even liberally construed,

Sartori does not mention the district court’s orders granting summary judgment and

denying his motion for attorneys’ fees, he only reiterates his desire to get the

information from the Army and explains why he wants the information and how he

would use it. This is insufficient to fully brief the issues on appeal. See

Tannenbaum, 148 F.3d at 1263; see also Fed. R. App. P. 28(a)(8)(A).

      Further, even considering the merits of Sartori’s appeal, he fails to

demonstrate any evidence showing that the district court erred in granting

summary judgment to the Army or in denying his motion for attorneys’ fees.

Sartori does not rebut the affidavits submitted with the Army’s second motion for

summary judgment, which detailed the extensive record searches that were

conducted in response to his FOIA requests. He also makes no argument to

demonstrate why the second Vaughn index was legally insufficient, especially in

light of the district court’s in camera review. Thus, there is no substantial question

that the district court properly granted summary judgment. Moreover, as for the


                                            4
          USCA11 Case: 20-10141        Date Filed: 04/26/2021    Page: 5 of 5



district court’s denial of his motion for attorneys’ fees, there is no substantial

question that Sartori’s FOIA requests were motivated primarily for his personal

use, which he concedes in his initial brief, stating that he desired the information

because it would affect his ongoing criminal and civil ligation. This admission,

when considered with the low benefit of the release to the public and the

reasonableness of the agency’s withholding—based on privacy concerns—

outweigh the commercial benefit of the information to Sartori. See Weisberg, 745

F.2d at 1498.

      Therefore, there is no substantial question that Sartori abandoned any

challenge to the district court’s grant of summary judgment and denial of his

motion for attorneys’ fees and that, even considering the merits, the district court

properly granted the motion for summary judgment and denied the motion for fees.

See Groendyke Transp, 406 F.2d at 1162. Accordingly, the Army’s motion for

summary affirmance is GRANTED and its motion to stay the briefing schedule is

DENIED as moot.




                                           5